81924: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-13709: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81924


Short Caption:LEG. OF THE STATE OF NEV. VS. SETTELMEYERCourt:Supreme Court


Related Case(s):80313, 83597


Lower Court Case(s):Carson City - First Judicial District - 19OC001271BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:05/03/2021 at 1:30 PMOral Argument Location:Carson City


Submission Date:05/03/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentClaire J. CliftKevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


Appellant/Cross-RespondentKate MarshallAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Carson City)
						


Appellant/Cross-RespondentNicole J. CannizzaroKevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


Appellant/Cross-RespondentSteve SisolakAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Carson City)
						


Appellant/Cross-RespondentThe Legislature of the State of NevadaKevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


Appellant/Cross-RespondentThe State of Nevada Department of Motor VehiclesAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Carson City)
						


Appellant/Cross-RespondentThe State of Nevada Department of TaxationAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Carson City)
						


Respondent/Cross-AppellantBen KieckheferKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantGoodfellow CorporationKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantGreat Basin Engineering Contractors, LLCKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantHeidi Seevers GansertKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantIra D. HansenKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantJames A. SettelmeyerKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantJoe HardyKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantKeith F. PickardKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantKeystone Corp.Karen A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantKimmie Candy CompanyKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantNational Federation of Independent BusinessKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantNevada Franchised Auto Dealers AssociationKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantNevada Trucking Association, Inc.Karen A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantPete GoicoecheaKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantRetail Association of NevadaKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						


Respondent/Cross-AppellantScott T. HammondKaren A. Peterson
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


10/13/2020Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (Appellant, The Legislature) (SC)


10/13/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (Appellant, The Legislature) (SC)20-37465




10/13/2020Filing FeeAppeal Filing Fee Waived. State/County/Municipality. (Appellants State, Dep't of Taxation and State, Dep't of Motor Vehicles) (SC)


10/13/2020Notice of Appeal DocumentsFiled Notice of Appeal. (Docketing statement mailed to counsel for appellant.) (Appellants, State, Dep't of Taxation and State, Dep't of Motor Vehicles) (SC)20-37469




10/13/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-37473




10/14/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 14 days transcript request form; 120 days opening brief. (SC).20-37679




10/20/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)20-38397




10/21/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)20-38544




10/28/2020Transcript RequestFiled Appellants' Joint Certificate of No Transcript Request. (SC)20-39508




11/02/2020Filing FeeFiling Fee Paid. $250.00 from Allison MacKenzie.  Check no. 14786. (Cross-Appeal) (SC)


11/02/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellants.) (SC)20-39870




11/03/2020Docketing StatementFiled Appellant/Cross-Respondents Joint Docketing Statement (The Legislature of the State of Nevada, State of Nevada Department of Taxation and State of Nevada Department of Motor Vehicles).  (SC)20-40113




11/09/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Appellants/Cross-Respondents, State, Dep't of Taxation and State, Dep't of Motor Vehicles) (SC)20-40954




11/10/2020Docketing StatementFiled Respondent/Cross-Appellants' Response to Docketing Statement. (SC)20-41128




11/13/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)20-41540




11/18/2020Notice of Appeal DocumentsFiled District Court Docket Entries.  (SC)20-42142




11/23/2020Docketing StatementFiled Respondent-Cross-Appellants' Docketing Statement - Civil. (SC)20-42647




11/25/2020Transcript RequestFiled Respondents'/Cross-Appellants' Certificate That No Transcript Is Being Requested. (SC).20-43064




12/01/2020Order/Clerk'sFiled Certification. The clerk of the Nevada Supreme Court certifies to the Honorable Aaron D. Ford, Attorney General of the State of Nevada, that on November 23, 2020, respondent/cross-appellants' filed with the Supreme Court a notice that this appeal draws into question the constitutionality of SB 542 and 551. See NRAP 44. (SC)20-43404




12/07/2020Order/ProceduralFiled Order to Show Cause. Respondents/cross-appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Appellants/cross-respondents may file any reply within 14 days from the date that  respondents/cross-appellants'  response is served. Briefing is suspended. (SC)20-44299




01/06/2021MotionFiled Respondent/Cross-Appellants' Response to Order to Show Cause. (SC)21-00347




01/06/2021MotionFiled Respondents'/Cross-Appellants' Motion to Amend Caption. (SC)21-00349




01/14/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant/cross-respondent The Legislature of the State of Nevada shall have until January 27, 2021, to file and serve a response to respondent/cross-appellant's motion to amend caption.  (SC)21-01188




01/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant/cross-respondent The Legislature of the State of Nevada's response to respondents/cross-appellants' response to order to show cause due: February 4, 2021. (SC)21-01863




01/22/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants/cross-respondents The State of Nevada Department of Motor Vehicles and The State of Nevada Department of Taxation's reply to respondents/cross-appellants' response to order to show cause due: February 4, 2021. (SC)21-01893




01/27/2021MotionFiled Appellant/Cross-Respondents' Joint Response to Motion to Amend Caption. (SC)21-02600




02/03/2021MotionFiled Respondent/Cross-Appellants' Reply to Joint Response to Motion to Amend Caption. (SC)21-03276




02/04/2021MotionFiled Appellants/Cross-Respondents' Joint Reply to Respondents/Cross-Appellants' Response to Order to Show Cause. (SC)21-03510




02/19/2021Order/ProceduralFiled Order.  Respondents/cross-appellants shall have 30 days from the date of this order to respond to the joint reply filed by appellants/cross-respondents on February 4, 2021.  Appellant/cross-respondents shall have 14 days from service of the response to file a surreply.  At the conclusion of this briefing cycle, this court will consider the briefing in regard to the cross-appeal complete.  This court directs the attorneys for the parties to appear before Chief Justice Hardesty at 1:30 p.m. on Thursday March 4, 2021, for an appeal conference to assist in determining how this court should proceed, including the establishment of a briefing schedule on the merits of the appeal.  To facilitate this conference, the court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability. In case technical difficulties develop at any time, the court will conduct the hearing by teleconference, which will require counsel to have immediate access to a landline phone connection.  Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will appear at the hearing and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment within the same time frame.  (SC)21-05078




03/04/2021Order/ProceduralFiled Order Setting Briefing Schedule and Scheduling Oral Argument. Briefing on the merits of the appeal is reinstated, and the briefing schedules in the appeal and cross-appeal shall proceed as follows. Appellants/cross-respondents shall file and serve an appendix by March 11, 2021.  Appellants/cross-respondents shall have until March 22, 2021, to file and serve the opening brief on appeal. Within the same time period, respondents/cross-appellants shall file the response to the joint reply filed by appellants/cross-respondents on February 4, 2021, in relation to the cross-appeal.  Thereafter,    respondents/cross-appellants shall have until April 5, 2021, to file and serve an answering brief on appeal.  Respondents/cross-appellants may submit an appendix with their answering brief, if deemed necessary.  Within the same time period, appellants/cross-respondents shall file a surreply in the cross-appeal.  Finally, appellants/cross-respondents shall have until April 19, 2021, to file and serve a reply brief on appeal, if deemed necessary.  Within the same time period, respondents/cross-appellants shall file a final reply to the surreply in the cross-appeal.  This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument before the en banc court on May 3, 2021, at 1:30 p.m. in Carson City.  The argument shall be limited to 60 minutes. (SC)21-06406




03/11/2021AppendixFiled Joint Appendix. Vol. 1. (SC)21-07180




03/11/2021AppendixFiled Joint Appendix. Vol. 2. (SC)21-07181




03/11/2021AppendixFiled Joint Appendix. Vol. 3. (SC)21-07183




03/11/2021AppendixFiled Joint Appendix. Vol. 4. (SC)21-07184




03/11/2021AppendixFiled Joint Appendix. Vol. 5. (SC)21-07185




03/11/2021AppendixFiled Joint Appendix. Vol. 6. (SC)21-07186




03/11/2021AppendixFiled Joint Appendix. Vol. 7. (SC)21-07187




03/22/2021BriefFiled Appellant/Cross-Respondents' Opening Brief. (State of Nevada, Dept of Motor Vehicle's and Dept of Taxation). (SC)21-08194




03/22/2021AppendixFiled Appellant/Cross-Respondents' Supplemental Appendix. (SC)21-08210




03/22/2021BriefFiled Respondent/Cross-Appellants' Response to Joint Reply to Order to Show Cause. (SC)21-08212




03/22/2021BriefFiled Appellant/Cross-Respondents' (Nevada Legislature's) Opening Brief. (SC)21-08233




03/26/2021Order/ProceduralFiled Order Regarding Oral Argument. This matter is currently scheduled for oral argument on May 3, 2021, at 1:30 p.m.  The argument will be videoconferenced.  The argument shall be limited to 60 minutes.The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)21-08700




04/05/2021MotionFiled Respondents/Cross-Appellants' Motion to File Answering Brief in Excess of Type-Volume Limitation. (SC)21-09809




04/05/2021BriefFiled Respondents/Cross-Appellants' Answering Brief. (SC)21-09810




04/05/2021BriefFiled Appellants/Cross-Respondents' Joint Surreply Brief on Cross-Appeal. (SC)21-09816




04/09/2021Order/ProceduralFiled Order Granting Motion.  Respondents/cross-appellants' motion for leave to file an answering brief in excess of the type-volume limitation is granted.  The answering brief was filed on April 5, 2021.  (SC)21-10316




04/19/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-11166




04/19/2021BriefFiled Respondent/Cross-Appellants' Reply Brief. (SC)21-11305




04/19/2021BriefFiled Appellant/Cross-Respondents' (State of Nevada Taxation and State of Nevada of Motor Vehicle)  Reply Brief. (SC)21-11310




04/19/2021BriefFiled Appellant/Cross-Appellant's (Legislature of State of Nevada) Reply Brief. (SC)21-11345




04/20/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/03/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc court. 81924. (SC)


05/13/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Hardesty, C.J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 21. fn7 [We grant the Senators' January 6, 2021, motion to amend the caption of this case to add Senator Nicole Cannizzaro, Senate President Kate Marshall, Senate Secretary Claire J. Clift, and Governor Steve Sisolak in their official capacities as appellants/cross-respondents.  The clerk of the court shall therefore amend the caption on this docket to conform with the caption on this opinion.] En Banc. (SC).21-13709




06/07/2021RemittiturIssued Remittitur. (SC)21-16163




06/07/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/18/2021RemittiturFiled Remittitur. Received by County Clerk on June 8, 2021. (SC)21-16163





Combined Case View